UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4432

ERIC LEE FELDER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Orangeburg.
Charles E. Simons, Jr., Senior District Judge.
(CR-96-748)

Submitted: October 6, 1998

Decided: May 14, 1999

Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David B. Betts, Columbia, South Carolina, for Appellant. J. Rene
Josey, United States Attorney, Scarlett Wilson, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Eric Lee Felder appeals his conviction for possession of a firearm
by a convicted felon, in violation of 18 U.S.C.§ 922(g) (1994). We
affirm.

In March 1996, Detectives Rene Williams and Jerry Brown of the
Orangeburg County Sheriff's Department were on patrol when they
saw Felder standing in front of a local store. The detectives stopped
to talk to Felder but Felder ran into the store. On his way past the
cashier, Felder yelled, "They got me. They got me," and then
crouched down beside a video game machine. The detectives
observed Felder extend his left arm behind the machine. Upon search-
ing the area behind the machine where Felder had placed his arm,
they found a loaded weapon under the machine. A search of Felder
and the store revealed no other contraband. The weapon was deter-
mined to have been stolen one year prior and no fingerprints were
found on the gun.

On appeal, Felder asserts that the evidence was insufficient to sup-
port his conviction. Evidence is sufficient to support a conviction so
long as, viewing the evidence in the light most favorable to the prose-
cution, any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt. See Glasser v. United
States, 315 U.S. 60, 80 (1942). The essential elements of this crime
are proof of the defendant's status as a felon who is prohibited from
possessing the firearm, the transportation of the firearm in interstate
commerce, and the defendant's actual or constructive possession of
the firearm. See United States v. Jones, 945 F.2d 747, 749 (4th Cir.
1991). Felder asserts that no one saw him in actual physical posses-
sion of the gun and that any evidence of possession was circumstan-
tial. Further, he introduced evidence at trial that there was not enough
clearance between the video machine and the floor for the gun to fit
in that space. However, Felder's investigator measured the space a
year after his arrest, and the difference in width between the gun and
the space under the video machine was only one-quarter inch.

Looking at the evidence in the light most favorable to the Govern-
ment, we find that the evidence was sufficient to sustain Felder's con-

                    2
viction. Felder ran from the detectives shouting that they had him and
was found with his arm behind the video game machine just above
the place where the gun was found. There was no reason offered at
trial why Felder would have his arm behind the machine or why
Felder would think that the detectives had "got him." Moreover,
despite Felder's evidence concerning the amount of space under the
video machine, the jurors could reasonably credit Agent Williams'
testimony that he retrieved the gun from under the machine.

We therefore affirm the conviction. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3